Per Curiam,
This case was affirmed at bar, but we consider it proper to give briefly our reasons for this action.
The claim appears to be defective in that it was for a lump sum with no items of the articles furnished. This cannot be done at all by a subcontractor, nor even by a contractor with the owner, except upon an express contract, which is not averred. But this objection is merely technical and was made too late. The appellant allowed a judgment to be entered against him for want of an affidavit of defence, which is perfectly regular on its face, and no defence is now set up on the merits.
A technical defence on the form of the claim is now too late.
Judgment affirmed.